Case 18-30264-sgj11 Doc 1114 Filed 07/26/19 Entered 08/23/19 15:30:33 Page 1 of 2
  Case 3:18-cv-01056-D Document 28 Filed 07/26/19 Page 1 of 2 PageID 18805


              UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF TEXAS
                        DALLAS DIVISION
IN RE: ACIS CAPITAL                            §
MANAGEMENT, L.P., et al.,                      §
                         Debtors.              §
                                               §   Civil Action No. 3:18-CV-1056-
NEUTRA, LTD.,                                  §   D (Consolidated with Civil
                              Appellant,       §   Action Nos. 3:18-CV-1057-D,
                                               §   3:18-CV-1073-D, and 3:18-CV-
                   vs.                         §   1084-D)
                                               §
JOSHUA N. TERRY,                               §   (Bank. Ct. Nos. 18-30264-SGJ-7;
                               Appellee.       §   18-30265-SGJ-7)
                                               §
                                               §
 __________________________________________________________________
  NOTICE OF APPEAL TO UNITED STATES COURT OF APPEAL FOR
                        THE FIFTH CIRCUIT
 __________________________________________________________________
       Neutra, Ltd., appellant in these consolidated cases, appeals to the United
States Court of Appeals for the Fifth Circuit from the final judgment of the district
court for the Northern District of Texas, Dallas Division, entered in this case on
July 18, 2019:

             Dismissing appellants’ appeal from: (1) the bankruptcy court’s order
             entered April 6, 2018 denying Highland CLO Funding, Ltd., CLO
             Holdco, Ltd., and Neutra, Ltd.’s motion to intervene in proceedings
             contesting involuntary petitions under Federal Bankruptcy Rule 1018,
             or in the alternative, Rule 2018 (subject of the appeal docketed as
             Civil Action No. 3:18-CV-1056-D); (2) the bankruptcy court’s order
             for relief in an involuntary case entered April 13, 2018 (subject of the
             appeal docketed as Civil Action No. 3:18-CV-1057-D); (3) the
             bankruptcy court’s order for relief in an involuntary case entered April
             13, 2018 (subject of the appeal docketed as Civil Action No. 3:18-
             CV-1073-D); and (4) the bankruptcy court’s order entered April 6,
             2018 denying Highland CLO Funding, Ltd., CLO Holdco, Ltd., and
             Neutra Ltd.’s motion to intervene in proceedings contesting

                                           1
       Case 18-30264-sgj11 Doc 1114 Filed 07/26/19 Entered 08/23/19 15:30:33 Page 2 of 2
         Case 3:18-cv-01056-D Document 28 Filed 07/26/19 Page 2 of 2 PageID 18806


                    involuntary petitions under Federal Bankruptcy Rule 1018, or in the
                    alternative, Rule 2018 (subject of the appeal docketed as Civil Action
                    No. 3:18-CV-1084-D). [Dkt. Nos. 26, 27]

              The parties to the order appealed from and the names and addresses of their
        respective attorneys are as follows:

        Petitioning Creditor:                       Counsel:
        Joshua N. Terry                             Brian P. Shaw, Jr.
                                                    Rogge Dunn Group, P.C.
                                                    1201 Elm Street, Suite 5200
                                                    Dallas, Texas 75270
                                                    Telephone: (214) 888-5000
                                                    shaw@roggedunngroup.com


        Respectfully submitted,

        /s/ Holland N. O’Neil
        Holland N. O’Neil                           Michael K. Hurst
        Texas Bar No. 14864700                      Texas Bar No. 10316310
        Jason B. Binford                            David S. Coale
        Texas Bar No. 24045499                      Texas Bar No. 00787255
        Stacy R. Obenhaus                           Ruben A. Garcia
        Texas Bar No. 15161570                      Texas Bar No. 24101787
        Debbie E. Green                             Lynn Pinker Cox & Hurst LLP
        Texas Bar No. 24049852                      2100 Ross Avenue, Ste. 2700
        Foley Gardere                               Dallas, Texas 75201
        Foley & Lardner LLP                         Tel: 214.981.3800
        2021 McKinney, Suite 1600                   Fax: 214.981.3839
        Dallas, Texas 75201                         mhurst@lynnllp.com
        Tel: 214.999.3000
        Fax: 214.999.4667
        honeil@foley.com

                                    Counsel for Neutra, Ltd.




                                                2
4815-1372-5853.1
